30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Roy Lee NATHANIEL, Appellant,v.A. L. LOCKHART, Appellee.
No. 94-1196.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 5, 1994.

Before FAGG, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
On November 30, 1989, Roy Lee Nathaniel appeared before the Pulaski County, Arkansas, Circuit Court on one charge of theft of property and one charge of theft by receiving (both charges also alleged that Nathaniel was a habitual offender).  Represented by counsel, Nathaniel entered a guilty plea to each charge.  Later that day, the information on the charge of theft by receiving was amended to a charge of theft of property.


2
Nathaniel's petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254 alleged that his counsel had rendered ineffective assistance by not objecting to the post-plea amendment and that the amendment had deprived Nathaniel of his right to due process of law.


3
We agree with the district court1 that because under Arkansas law the amendment of the information did not change the nature or the degree of the crime to which Nathaniel pleaded guilty, Nathaniel suffered no constitutional deprivation as a result of the post-plea amendment.  We therefore affirm the judgment dismissing the writ of habeas corpus.  See 8th Cir.  Rule 47B.



1
 The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern District of Arkansas